DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Allowable Claims
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
TAO et al.  (US 2016/0294867 A1) discloses a  method for security protection of account information is provided, where the method includes: detecting an account input event on an accessed web page; determining, when the account input event is detected, whether a URL of the accessed web page exists in a preset secure URL list; calculating, if the URL of the accessed web page does not exist in the secure URL list, a page similarity between the accessed web page and a preset real web page according to the URL and/or web page content of the accessed web page; and determining, according to the page similarity, whether the accessed web page has a security risk, and if yes, displaying an account security risk alert. The method preventing a user from being induced by a malicious website to input an account and a password. A system for security protection of account information is further provided.

As to claims 1 and 14, in combination with other limitations of the claims, the prior art of record fails to disclose or specifically suggested parsing the respective character string of each link of the plurality of links to determine a subset of the plurality of links having a respective character string that includes a reference to the identifier corresponding to the URL, comparing the subset of the plurality of links to a threshold to determine a match level, determining, by the at least one request verification component, a verification status of the request based on the match level, assigning a trigger keyword to the voice-based software application, responsive to determining that the verification status of the request indicates that the request is verified. In the specific with combination limitations recited in the claims.
Furthermore, it would not have been obvious to one of ordinary skill in the art at the time of invention to modify the prior art in order to arrive at the claim invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PT)-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539.  The examiner can normally be reached on 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
August 26, 2021